Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2, recites “after determining that the secondary node is permitted to reject the release request.”  However, claim 3 depends on claim 1 which does not provide the antecedent step of determining that the secondary node is permitted to reject the release request.  See claim 2 which provides an antecedent basis for this step.  Claim 4 depends on claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-24 of U.S. Patent No. 10568162. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim limitations are anticipated by the patent claim limitations such that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for a skilled artisan would have been motivated to not include features that are deemed unnecessary in an open-ended language claim.  For example, instant application claim 1 is mapped to patent claim 1 below.
Instant Application
Patent 10567162
1. A method in a secondary node for providing, along with a master node, dual connectivity for a wireless device such that the wireless device is configured to utilize resources provided by both the master node and the secondary node in a wireless communication network, comprising: 

receiving, from the master node, a release request (Application claim limitation is anticipated by the patent claim limitation).
1.  A method in a secondary node for providing, along with a master node, dual connectivity for a wireless device such that the wireless device is configured to utilize resources provided by both the master node and the secondary node in a wireless communication network, comprising: 

receiving (1400), from the master node, a release request, the release request being a request to release a wireless device context of the wireless device or to release resources for the wireless device; and sending (1402) a release reject to the master node, the release reject being an indication that the secondary node rejects the release request.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 9, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuta et al. (US2016/0029376 A1).
In Figure 7, Fukuta teaches the wireless device 100 with dual connectivity S112 to the master node 200-1 and secondary node 202-2.  The master node 200-1 sends a release request to the secondary node 200-2 in step S113 and paragraphs 0030 and 0111.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method in a secondary node for providing, along with a master node, dual connectivity for a wireless device such that the wireless device is configured to utilize resources provided by both the master node and the secondary node in a wireless communication network (Fukuta US 2016/0029376 A1, Figure 7 showing dual connectivity of the wireless device 100 with master node 200-1 and secondary node 200-2) , comprising: 
receiving, from the master node, a release request (Step 113 in Figure 7 and paragraphs 0030 and 0111) .

9. The method of Claim 1, wherein the release request is a request to release a wireless device context of the wireless device or to release resources for the wireless device (Release request is a request to release additional radio resources when the first base station (i.e. master node) decides to end the dual connectivity in paragraphs 0030 and 0111) .

13. A method in a master node for providing, along with a secondary node, dual connectivity for a wireless device such that the wireless device is configured to utilize resources provided by both the master node and the secondary node in a wireless communication network (Fukuta US 2016/0029376 A1, Figure 7 showing dual connectivity of the wireless device 100 with master node 200-1 and secondary node 200-2), comprising: 
sending, to the secondary node, a release request (Step 113 in Figure 7 and paragraphs 0030 and 0111).

14. The method of Claim 13, wherein the release reject comprises an indication of a cause of the release reject (Measure report provides an indication of a cause of the release reject in paragraph 0110).

15. The method of Claim 14 wherein the cause of the release reject is a cause related to mobility, a cause related to load balancing, or a cause related to inactivity (Measure report provides an indication of a cause of the release reject in paragraph 0110, where measurement result of neighboring small cell that falls short of a threshold is related to mobility of the UE from the small cell).

20. The method of Claim 13, wherein the release request is a request to release a wireless device context of the wireless device or to release resources for the wireless device (Release request is a request to release additional radio resources when the first base station (i.e. master node) decides to end the dual connectivity in paragraphs 0030 and 0111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al. (US2016/0029376 A1) as applied to claims 1 and 13 above, and further in view of Ali et al. (US 2019/0208474 A1 with effective filing date of 08/12/2016).
Fukuta does not teach inter-RAT dual connectivity (dependent claims 5-7 and 16-18).  Ali explicitly teaches that skilled artisans in this field have agreed to provide LTE-NR interworking dual connectivity (paragraphs 0024-0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide inter-RAT dual connectivity in Fukuta for the reason that a skilled artisan would have been motivated to provide LTE-NR interworking dual connectivity as explicitly taught by Ali.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
5. The method of Claim 1, wherein the master node and the secondary node are of different radio access technologies (Ali teaches that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025).

6. The method of Claim 5 wherein the master node is a master Long Term Evolution, LTE, node and the secondary node is a secondary New Radio, NR, node (Ali teaches that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025, where the network nodes can be either NR or LTE for master/secondary in paragraph 0044) .

7. The method of Claim 5 wherein the master node is a master New Radio, NR, node and the secondary node is a secondary Long Term Evolution, LTE, node (Ali teaches that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025, where the network nodes can be either NR or LTE for master/secondary in paragraph 0044) .

16. The method of Claim 13, wherein the master node and the secondary node are of different radio access technologies (Ali teaches that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025).

17. The method of Claim 16, wherein the master node is a master Long Term Evolution, LTE, node and the secondary node is a secondary New Radio, NR, node (Ali teaches that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025, where the network nodes can be either NR or LTE for master/secondary in paragraph 0044) .

18. The method of Claim 16, wherein the master node is a master New Radio, NR, node and the secondary node is a secondary Long Term Evolution, LTE, node (Ali teaches that skilled artisans have agreed to provide LTE-NR interworking dual connectivity in paragraph 0025, where the network nodes can be either NR or LTE for master/secondary in paragraph 0044) .

Conclusion
The Examiner notes that the prior art of record fails to anticipate or make obvious the feature of the “determining that the secondary node is permitted to reject the release request” in claims 2-4, 8, 10-12 and 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        June 18, 2022